Per Curiam : This is an application by the county collector of Iroquois county for a judgment against the land of appellant for delinquent road and bridge taxes levied by the highway commissioners of Beaver township, in Iroquois county. The objection was overruled in the county court, and this appeal was taken. The highway commissioners of said town levied thirty-six cents on each $100 under section 13 of the Road and Bridge act, and certified to the board of town auditors and assessor an additional levy for twenty-five cents on each $100 under section 14 of said law, giving as “the reason therefor,” “building roads.” This record, on the question involved, is identical with that in People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. (ante, p. 446.) Under that decision the objections were properly overruled. The judgment of the county court will be affirmed. Judgment affirmed.